Learned, P. J.
We need add nothing to the careful opinion of the court below, except to mention the recent case of Bennett v. Bennett, (Court of Appeals, second division,) 23 N. E. Rep. 17, affirming 41 Hun, 640. Two questions are discussed at length in that opinion. One is whether, in an action for a personal injury to a wife, the husband should join. The decision is that he should not. We fully concur in the conclusion to which that court came, and are glad that a question on which there has been some doubt, owing to careless legislation, has been set at rest in this satisfactory manner. It would be useless to go over the oft-repeated account of common-law rules and subsequent legislation. Judgment affirmed, with costs.